Case 8:18-cv-01685-DOC-JDE Document 45 Filed 02/06/19 Page 1 of 2 Page ID #:180



   1 Mathew K. Higbee, Esq., SBN 241380
     Ryan E. Carreon Esq. SBN 311668
   2 HIGBEE & ASSOCIATES
     1504 Brookhollow Dr., Suite 112
     Santa Ana, CA 92705
   3 (714) 617-8336
   4 Email:597-6559
     (714)           facsimile
            mhigbee@higbeeassociates.com
   5 rcarreon@higbeeassociates.com
   6 Attorney for Plaintiff,
     URBANLIP.COM LTD.
   7
                             UNITED STATES DISTRICT COURT
   8                      CENTRAL DISTRICT OF CALIFORNIA
   9 URBANLIP.COM LTD.                      Case No. 8:18-cv-01685-DOC-JDE
 10                                           2RDER CONTINUING
                             Plaintiff,       SCHEDULING
 11    v.                                     CONFERENCE
 12                                           Concurrently Filed: Joint Stipulation
       LEREVE SKIN INSTITUTE INC., a
 13    California Corporation; HELEN YU, an
 14    individual; and DOES 1 through 10
       inclusive,
 15
                             Defendants.
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                           ORDER
       SMRH:489433285.1                     -1-
Case 8:18-cv-01685-DOC-JDE Document 45 Filed 02/06/19 Page 2 of 2 Page ID #:181



   1           Having considered the parties’ Joint Stipulation to Continue the February
   2   11, 2019 Scheduling Conference (Docket No. ),
   3           IT IS HEREBY ORDERED as follows:
   4           (1) The Scheduling Conference currently set for February 11, 2019 if
   5   hereby VACATED and reset to 0DUFK at 8:30 a.m.
   6
   7   DATED: February , 2019
   8
   9                                                 ______________________________
 10                                                  Hon. David O. Carter
                                                     United States District Court Judge
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                               ORDER
       SMRH:489433285.1                         -2-
